Citation Nr: 0920111	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, [redacted]


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to March 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the above claims.  In April 2009, the 
Veteran testified at a video-conference hearing before the 
undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during 
active service. 

2.  The Veteran's tinnitus had its onset during active 
service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008). 

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
bilateral hearing loss and tinnitus, representing a complete 
grant of the benefits sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as a sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Veteran contends that his hearing loss and tinnitus were 
incurred during service due to noise exposure from jet engine 
noise, gunfire noise, generator noise, and high pitch headset 
noise as a voice interceptor.  In service, his occupational 
specialty was that of a voice intercept processing 
specialist.  The Veteran states that he was not provided with 
hearing protection at any point during service.  Finally, he 
reports that he began having difficulty with his hearing 
during service, and that, shortly after separation from 
service, he sought treatment for hearing loss and tinnitus 
from a private physician; however, records from this 
treatment are no longer available.  

During VA treatment for hearing loss and tinnitus, the 
Veteran has repeatedly reported in-service exposure to noise 
on the rifle range, flight line, and from generators, and 
stated that he would experience ringing in his ears for 
several days at a time after such exposure.  The Veteran also 
reported that his hearing loss and the ringing in his ears 
began during service and has continued since.  Although the 
Veteran acknowledged having some post-service recreational 
noise exposure, he states that he usually wore hearing 
protection during such activities.  Significantly, since 
November 2004, VA audiological testing has consistently shown 
hearing loss in accordance with VA standards.  See 38 C.F.R. 
§ 3.385.  

A December 2008 VA audiological examination confirmed that 
the Veteran had hearing loss in accordance with VA standards.  
See id.  The examiner also diagnosed the Veteran with 
tinnitus, noting that this condition had been present since 
the 1960s.  The Veteran again reported unprotected noise 
exposure during service while working on the flight line and 
around generators.

Finally, at his April 2009 hearing, the Veteran reiterated 
the circumstances of his in-service noise exposure and stated 
that he had experienced diminished hearing and ringing in his 
ears since service.  At the April 2009 hearing, his ex-wife 
testified that the Veteran did not have any hearing loss when 
he entered service in 1959 and that she began noticing his 
hearing loss during his time in service.  She also testified 
that the Veteran had complained of ringing in his ears while 
in service.  

The Board finds the Veteran's and the Veteran's ex-wife's 
reports of in-service noise exposure and continuity of 
symptomatology since service to be credible.  The Veteran's 
records are internally consistent, and it is facially 
plausible that he was exposed to noise while in service, 
especially given his work on the flight line and his long 
shifts doing voice interception.  The Veteran is also 
competent to report the symptoms of tinnitus.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (competent testimony is limited 
to that which the witness has actually observed, and is 
within the realm of his personal knowledge; such knowledge 
comes to a witness through use of his senses, that which is 
heard, felt, seen, smelled or tasted).  It is within the 
Veteran's realm of personal knowledge whether he has ringing 
in his ears.  

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
granted.  


ORDER

Service connection for hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


